In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00190-CV

COLUMBIA MEDICAL CENTER OF                   §    On Appeal from the 17th District Court
ARLINGTON SUBSIDIARY, L.P. D/B/A
MEDICAL CITY ARLINGTON; AND
HCA, INC. D/B/A HCA HEALTHCARE,
Appellants                                   §    of Tarrant County (017-312807-19)


V.
                                             §    November 4, 2021
J.B., JR., INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE OF
I.B., DECEASED, AND NEXT FRIEND
OF J.B. AND L.B., MINORS, Appellee           §    Memorandum Opinion by Justice Kerr


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the trial court’s order overruling

Appellants Columbia Medical Center of Arlington Subsidiary, L.P. d/b/a Medical City

Arlington and HCA, Inc. d/b/a HCA Healthcare’s objections to the expert report of
Dr. Cam Patterson and denying Appellants’ motion to dismiss is reversed and the case

is remanded to the trial court so that it can consider whether to grant a 30-day

extension to cure the report’s deficiencies.

       It is further ordered that Appellee J.B., Jr., Individually and as Representative of

the Estate of I.B., Deceased, and Next Friend of J.B. and L.B., Minors, must pay all

costs of this appeal.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr